Citation Nr: 0419070	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  97-17 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

1.  Entitlement to service connection for bilateral leg pain.

2.  Entitlement to service connection for bilateral foot 
pain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Washington, D.C. (the RO).   

Procedural History

The veteran served on active duty from June 1972 until April 
1980.  

In May 1996, the RO received the veteran's claim of 
entitlement to service connection for bilateral leg and foot 
pain.  In an October 1996 rating decision the RO denied the 
veteran's claim.  The veteran disagreed with the October 1996 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in June 1997.

The veteran presented sworn testimony to the undersigned 
Veterans Law Judge in October 2003.  The transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

The veteran submitted additional medical reports at his 
hearing in October 2003 accompanied by a waiver of RO 
consideration.  Subsequently, in June 2004 the veteran's 
representative submitted additional medical reports directly 
to the Board.  Those documents were accompanied by a waiver 
of consideration by the agency of original jurisdiction 
executed by the veteran's representative.  See 38 C.F.R. 
§ 20.1304.

The Board has found that a remand is necessary prior to 
rendering a decision.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

The veteran is seeking entitlement to service connection for 
bilateral leg and foot pain.  In substance, the veteran 
contends that the conditions of his duty either caused or 
aggravated medical conditions and created severe and chronic 
pain in his legs and feet.  

For reasons explained immediately below, the Board believes 
that a remand is in order.

Nexus evidence  

To establish service connection there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

As stated above, the claim has been styled as one for service 
connection for bilateral leg and foot pain.  Symptoms alone, 
such as pain, without a diagnosed or identifiable underlying 
malady or condition, do not in and of themselves constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  However, 
private medical records and a 1996 VA examination have 
supplied multiple potential diagnoses of disabilities which 
may be the cause of the underlying pain.  These diagnoses 
have included status post-surgical removal of a right heel 
spur, right leg cramp syndrome, right plantar fascitis and 
status post-ligament damage to both ankles.  Although the 
medical records do not provide a clear or consistent 
diagnostic history for the veteran's bilateral leg and foot 
disorders they do indicate that the veteran has arguably met 
Hickson element (1).  

Additionally, the Board notes that the veteran's service 
medical records indicate that the veteran entered service 
with an unnamed foot problem and sought treatment for leg and 
foot pain on several occasions during service.  Therefore, a 
showing of in-service injury has been made and Hickson 
element (2) is satisfied.  

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) the 
United States Court of Appeals for Veterans Claims held that 
where there is evidence of record satisfying the first two 
requirements for service connection (current disability and 
in-service disease or injury), but there was not of record 
competent medical evidence addressing the third requirement 
(a nexus between the current disability and active service), 
VA errs in failing to obtain such a medical nexus opinion.

In regards to Hickson element (3), nexus, the veteran has 
submitted a May 2004 nexus opinion from Dr. C.N.B.  The nexus 
opinion does not, however, provide a sufficient basis for the 
Board to decide these claims.  In his opinion, Dr. C.N.B. 
states that he reviewed the veteran's service medical records 
and private medical records in reaching his conclusions.  The 
report is not clear as to whether Dr. C.N.B. personally 
conducted an examination of the veteran.  This is significant 
given the differing diagnoses of record, which have never 
been resolved.   Another possible source of nexus evidence, 
the September 1996 VA examination report, is also 
insufficient.  The examiner stated that he did not have 
access to the veteran's claims folder and a nexus opinion was 
not offered.  Consequently, the first two Hickson elements 
have been met but there is not of record sufficient medical 
nexus evidence.  Therefore additional development is 
required.  

In short, for the reasons explained above, a nexus opinion is 
necessary in this case.  Due to the lack of clarity 
concerning the appropriate diagnosis and description of the 
veteran's foot and leg disorders the Board finds that an 
examination must be conducted incident to the development of 
that nexus opinion.

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should arrange for the veteran to 
undergo a VA examination to determine the 
nature and etiology of any current 
bilateral leg or foot disorder. The 
examiner should review the claims file in 
conjunction with the examination and 
provide an opinion as to what the proper 
diagnosis is for any current disorder of 
the veteran's legs and feet.  The 
examiner must also make a specific 
determination as to whether any leg or 
foot disorder currently found is as 
likely as not related to any disease or 
injury of the feet noted in service or 
any other incident of service.
  
2.  After the development requested above 
has been completed to the extent 
possible, the VBA should again review the 
record and readjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003).


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


